--------------------------------------------------------------------------------

Exhibit 10.4

LICENSE AGREEMENT

     This License Agreement (this “Agreement”) is made and entered into as of
the 6th day of February, 2008, by and between AlphaKat - Global Energy GmbH, a
company organized and existing under the laws of Germany (“Licensor”), and
American Renewable Diesel, LLC, a limited liability company organized and
existing under the laws of the State of Delaware (“American”).

     WHEREAS, AlphaKat GmbH, a company organized and existing under the laws of
Germany (as further defined below, “AK”), has granted certain rights to Licensor
with respect to a proprietary technology to convert waste material that contains
hydrocarbons into diesel oil (as further defined below, the “Technology”) in
various countries, including the United States;

     WHEREAS, American is interested in obtaining license rights from Licensor
with respect to the Technology, all on the terms and conditions set forth
herein, to secure or to help secure orders for the sale of the equipment that
utilizes the Technology; and

     WHEREAS, Licensor is willing to grant such license rights to American, all
on the terms and conditions set forth herein;

     NOW, THEREFORE, in light of the mutual premises set forth herein and other
good and valuable consideration, the receipt and the sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows.

ARTICLE 1 – DEFINITIONS AND INTERPRETATION

Section 1.1 Capitalized Terms. Unless otherwise specified herein, the following
capitalized terms shall have the following meanings:

     “Affiliate” means, in relation to any Person, any other Person that
controls, is controlled by, or is in common control with, such Person. For the
purpose of this definition, control means the direct or indirect control of
fifty percent (50%) or more of the voting rights in such Person or the power to
direct the management or policies of such Person, whether by operation of law,
by contract or otherwise. Except as shall otherwise be expressly provided in
this Agreement, and for the avoidance of any doubt, as of the Effective Date,
(i) Licensor and AK are Affiliates and (ii) Licensor and Global are Affiliates,
but AK and Global are not Affiliates.

     “Agreement” has the meaning set forth in the first paragraph hereof.

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

     “AK” means AlphaKat GmbH, a company organized and existing under the laws
of Germany, and its successors and permitted assigns.

     “American” has the meaning set forth in the first paragraph hereof and
includes its successors and permitted assigns.

     “Commercial Waste” means all non-hazardous solid waste that is collected
from commercial establishments, including residential apartment buildings,
office buildings, restaurants, industrial parks, all other business facilities
and all recyclable materials from recycling facilities.

     “Competitor of Licensor” means a Person, directly or through Affiliates,
engaged primarily in the business of selling equipment that converts waste or
organic feedstock(s) containing hydrocarbon materials into diesel fuel or any
Person that is involved primarily in the development of such equipment or the
technology on which it is based.

     “Contracted Waste” means all non-hazardous waste, regardless of the source
of such waste, which is under contract to be delivered to Covanta or any of its
Affiliates for disposal in, or processing by, one of the facilities owned or
operated by Covanta or any of its Affiliates.

     “Covanta” means Covanta Energy Corporation, a Delaware corporation.

     “Covanta License Agreement” means the License Agreement of even date
herewith entered into between Licensor and Covanta, a copy of which is attached
hereto as Exhibit 1.

     “Customer” means any Person that is not owned or controlled by American
that wants to purchase a System for its own account.

     “Default” has the meaning set forth in Section 10.1.

     “Demonstration Plant” means the System to be purchased by Covanta as
provided for in the Covanta License Agreement, the order for which has been
procured by American.

     “Dispute” has the meaning set forth in Section 9.1.

     “Effective Date” has the meaning set forth in Section 5.1.

     “Extended Period” means the period that begins on the date that the Initial
Period terminates and ends on the date that this Agreement terminates.

     “Feedstock” means Household Waste, Contracted Waste, Commercial Waste or
Radial Biomass, as the case may be.

Execution Copy

2

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

     “Full Right” means that the Person being granted the right(s) described
herein shall be the only Person that is entitled to exercise such right(s) so
long as this Agreement is in effect and that no other Person shall be
authorized, by the grantor of such right(s), to exercise such right(s) or be
granted such right(s).

     “Global” means Global Energy, Inc., a Nevada corporation.

     “Household Waste” means all non-hazardous, post-recycled municipal solid
waste which is collected from residences, which waste is of the type normally
accepted for processing at waste to energy facilities in the United States.

     “ICC” means the International Chamber of Commerce.

     “ICC Rules” has the meaning set forth in Section 9.1.

     “Improvements” means all the techniques, enhancements, modifications,
changes, experience, methods, information, data or knowledge that will be
created or acquired in the future relating to the Technology and/or the
manufacturing of such components for Systems (whether or not patentable, useful
or workable) through the implementation, development, testing and improvement of
the Technology.

     “Initial Period” means the period which begins on the date that the Interim
Period ends and terminates on the second (2nd) anniversary thereof.

     “Intellectual Property” means any intellectual property and/or proprietary
information and materials relating to the Technology along with all rights
therein, whether existing before or conceived or developed after the Effective
Date (except as otherwise expressly provided), including: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice), including the Patents; (ii) trademarks,
service marks, trade dress, trade names, corporate names, logos, slogans and
Internet domain names, together with all goodwill associated with each of the
foregoing; (iii) copyrights and copyrightable works; (iv) trade secrets,
confidential information and know-how (including ideas, formulae, compositions,
manufacturing and production processes and techniques, research and development
information, test data and results, drawings, specifications, designs, supplier
lists and related information); and (vi) registrations, applications,
divisionals, continuations, continuations-in-part, foreign counterparts and
renewals for any of the foregoing.

     “Interim Period” means the period which begins on the Effective Date and
ends twelve (12) months following the date that the Demonstration Plant has been
successfully commissioned and is ready for commercial operation; provided,
however, that if the Demonstration Plant passes the performance test that is
agreed to by AK and Covanta (all as further provided for in Section 2.2(c) of
the Covanta License Agreement) more than thirty (30) days prior to the scheduled
end of the Interim Period, the Interim Period shall terminate thirty (30) days
following the date that the Demonstration Plant has passed

Execution Copy

3

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

such performance test, Licensor to provide a notice to such effect to American
in writing; provided further, however, that the Interim Period shall in no event
be longer than two (2) years.

     “KDV 500” means the system of components, including all of the structural
steel, piping, pumps, vessels, control systems, wiring, two proprietary “mixing
turbine pumps” and the operations, maintenance and start-up manuals provided by
AK, to convert hydrocarbon feedstock, including any Feedstock, into diesel oil
using the Technology which is capable of producing a minimum of 500 liters of
diesel oil per hour.

     “Licensor” has the meaning set forth in the first paragraph hereof and
includes its successors and permitted assigns.

     “Parties” means Licensor and American.

     “Party” means Licensor or American, as the case may be.

     “Patents” means any existing or future patent applications, patents,
registrations, utility models and utility model applications relating to the
Technology which are necessary or useful to manufacture or to sell, offer for
sale, use or otherwise make available Systems or the components of Systems,
including those set forth in Exhibit 2 attached hereto.

     “Person” means any natural person, corporation, company, partnership,
business trust, governmental authority or other entity.

     “Purchase Order” has the meaning set forth in Section 2.5.

     “Purchaser” has the meaning set forth in Section 2.5.

     “Qualified Right” means that the Person being granted the right(s)
described herein shall be entitled to exercise such right(s) so long as this
Agreement is in effect, but the grantor of such right(s) shall be entitled to
grant such right(s) or allow such right(s) to be exercised by all other Persons
except a Person that is precluded from exercising such right(s) under the
express terms hereof.

     “Radial Biomass” means biomass, including wood, wood waste and other types
of cellulosic materials which are collected within or from an area within a 100
mile radius of any biomass facility owned by Covanta or an Affiliate of Covanta
in the states of California or New York as of the Effective Date.

     “Rights Agreements” means (i) the “Terms of Agreement” dated May 2, 2007,
(ii) the “Shareholders’ Agreement” dated July 10, 2007 and (iii) the Articles of
Association of Licensor dated November 14, 2007 and November 22, 2007, a copy of
each of which is attached hereto in Exhibit 2.

Execution Copy

4

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

     “System” means any system of components, whether it is in existence today
or developed hereafter, including all of the structural steel, piping, pumps,
vessels, control systems, wiring, the proprietary “mixing turbine pump(s),” any
new components of any future system of components and all of the operations,
maintenance and start-up manuals provided by AK, to convert hydrocarbon
feedstock, including any Feedstock, into diesel oil using the Technology,
including, for the avoidance of doubt, the KDV 500.

     “Technology” means the proprietary, renewable diesel technology developed
by Dr. Christian Koch (as well as any related technology licensed to Dr.
Christian Koch or to AK) to convert municipal solid waste, organic materials,
sludge and other hydrocarbon materials, including Feedstock, to diesel oil,
including all Improvements to such technology made or acquired from time to
time, including Intellectual Property, Systems, the formulation of catalysts
used in Systems and all related materials and information.

     “Territory” has the meaning set forth in Section 2.1.

     “Third Party Purchaser” has the meaning set forth in Section 2.5.

Section 1.2 Interpretation. In this Agreement, unless otherwise indicated or
required by the context:

     (a) Reference to and the definition of any document (including this
Agreement) or any applicable law shall be deemed a reference to such document or
applicable law as it may be amended, supplemented, revised or modified from time
to time;

     (b) All references to an “Article,” “Section” or “Exhibit” are to an
Article or Section hereof or to an Exhibit attached hereto;

     (c) Article and Section headings and other captions are for the purpose of
reference only and do not limit or affect the meaning of the terms and
provisions hereof;

     (d) Defined terms in the singular include the plural and vice versa, and
the masculine, feminine and neuter gender include all genders;

     (e) The words “hereof,” “herein” and “hereunder” and words of similar
import refer to this Agreement as a whole and not to any particular provision of
this Agreement; and

     (f) The words “include,” “includes” and “including” mean include, includes,
and including “without limitation” and “without limitation by specification.”

Execution Copy

5

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

ARTICLE 2 – LICENSE RIGHTS

Section 2.1 Grant of License Rights. Subject to the terms of this Agreement,
Licensor hereby grants American the Full Right in the Territory to market and
sell Systems and utilize the Technology. As of the Effective Date, the territory
(the “Territory”) shall be the states of California, New York and Texas, it
being agreed that Licensor shall not grant any Person the right to sell Systems
in New Jersey or Florida before the date by which American must satisfy the
requirement set forth in clause (ii) of the first sentence of Section 2.1(b) .
For the avoidance of doubt, American shall be entitled to exercise any or all of
the license rights that are granted to it in the Technology itself or through
any of its Affiliates, but American shall not have the right to issue
sublicenses to any Person other than an Affiliate. The Parties further agree as
follows:

     (a) Notwithstanding anything that is contained herein to the contrary,
American shall be credited for the sale of all of the Systems sold to Covanta
during the term of this Agreement regardless of whether such Systems are for use
inside or outside the Territory.

     (b) American shall be required to secure or to help Licensor or Global to
secure (i) an order for one KDV 500 prior to the end of the Interim Period (it
being agreed that the Purchase Order being placed by Covanta for the
Demonstration Plant satisfies this requirement) and (ii) orders for an
additional two KDV 500s prior to the end of the Initial Period. If American
fails to secure or help Licensor or Global to secure orders for a total of three
KDV 500s prior to the end of the Initial Period, Licensor shall have the right,
in its sole and absolute discretion, to notify American that it must give up its
Full Rights for one (1) of the states in the Territory (such state to be
selected by American). If American meets the two (2) requirements set forth in
this Section 2.1(b), the Territory thereafter shall be the states of California,
New York, Texas, New Jersey and Florida. The phrases “secure orders” as used
herein mean that a Person has executed a Purchase Order for one or more KDV 500s
and made the initial deposit thereunder.

     (c) Licensor acknowledges and agrees that the ability of American to meet
the requirements set forth in this Section 2.1 will depend, in part, on the
initial three KDV 500s installed in the United States (including the
Demonstration Plant) demonstrating the technical and financial viability of the
Technology. Notwithstanding anything contained herein to the contrary, (i) if
there is any delay in the installation of any of the initial three (3) KDV 500s
in the United States, including the Demonstration Plant (with such KDV 500s
meeting all performance guarantees), beyond the date committed by AK in the
applicable Purchase Order or (ii) if any such KDV 500s experience operating or
financial problems due to a failure of the KDV 500 to operate in accordance with
its performance guarantees, then all of the time periods set forth in this
Section 2.1 shall be extended automatically for the full period of all such
delays for all purposes hereof.

Execution Copy

6

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

     (d) During the Extended Period, American shall be required to secure orders
for: (i) two (2) KDV 500s per year for each of the first two (2) full calendar
years of the Extended Period; (ii) five (5) KDV 500s per year for each of the
next two (2) calendar years of the Extended Period; and (iii) ten (10) KDV 500s
per year for each calendar year thereafter, each such determination to be made
on a cumulative basis (such that American shall be entitled to credit additional
KDV 500s sold in one year above the minimum requirement for that year to a later
year). If American fails to meet any such targets in any calendar year during
the Extended Period, Licensor shall have the right, in its sole discretion, to
notify American that it shall only have a Qualified Right in all of the states
in the Territory to market and sell Systems and utilize the Technology for the
remainder of the term of this Agreement. Licensor agrees that all Systems sold
by Licensor outside the Territory that are pursuant to a referral made by
American shall count towards American’s minimum purchase requirements hereunder.
However, none of the Systems purchased by Covanta or an Affiliate of Covanta for
its own account during the Extended Period shall count towards meeting
American’s minimum purchase requirements unless the sale of Systems is to a
project developed by American or an Affiliate of American in which Covanta is an
investor.

     (e) For purpose of meeting any of the minimum order thresholds for KDV 500s
which are set forth in this Section 2.1, if a System is developed by AK (such as
the “KDV 2000” which is currently under development by AK) that is capable of
producing a higher amount of diesel oil per hour than a KDV 500 (expected to be
2,000 liters per hour in the case of a “KDV 2000” as compared to 500 liters per
hour for a KDV 500), then such System will count as more than one KDV 500 based
on the amount of diesel oil per hour capable of being provided (expected to be
four KDV 500s in the case of a “KDV 2000”).

     (f) Notwithstanding anything contained herein to the contrary, American
shall not lose its Full Rights in any state in the Territory if it fails to meet
the cumulative order requirements in Section 2.1(b) or (d) if (i) AK is not able
to produce enough Systems to meet the Purchase Orders secured by American,
Licensor and Global or (ii) any problems experienced with the Technology in the
Systems installed by AK make it commercially unreasonable for American to secure
orders for any additional Systems until such problems have been resolved, in
which case the Parties shall agree to an equitable adjustment, in good faith, to
the cumulative requirements provisions of Sections 2.1(b) and (d) or extend the
date for such requirements to be performed.

     (g) If American fails to meet its performance obligations under this
Section 2.1 and Licensor elects to require American to give up its Full Rights
in one or more of the states in the Territory as further provided for herein,
American’s sole penalty will be for its rights in such state(s) to become a
Qualified Right to market and sell the Technology for the remainder of the term
of this Agreement.

Section 2.2 Obligation to Make Referrals. If any Person contacts Licensor or any
of its Affiliates regarding the purchase of one or more Systems for installation
in the Territory, Licensor shall refer such Person to American.

Execution Copy

7

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

Section 2.3 Sales to Covanta Energy. The sale of all Systems to Covanta or to
any of its Affiliates, including the Demonstration Plant, shall be pursuant to
Purchase Orders placed with AK through Licensor, and American shall derive a
license fee on all such sales. Licensor shall mark up the cost of all of the
Systems that are sold to Covanta or any of its Affiliates (other than the System
for the Demonstration Plant) by [*****] percent [*****] and pay [*****] percent
[*****] of such amount to American as its commission. Such commissions shall be
paid to American as the payments that are due from Covanta or its Affiliates are
received under the applicable Purchase Order.

Section 2.4 Commission on Sales to Other Customers. American shall be entitled
to a commission of [*****] percent [*****] on all Systems that are sold in the
Territory. If American identifies a Customer that is interested in purchasing
one or more Systems in an area that is outside the Territory, American shall
refer such Customer to Licensor and, if such sale is completed (the decision to
complete such sale to be made by Licensor in its sole discretion), American
shall be entitled to a commission of [*****] percent [*****] on such sale.
Licensor shall mark up the cost of all of the Systems on which American is
entitled to a commission by [*****] percent [*****] and pay [*****] percent
[*****] of such amount to American as its commission. Commissions shall be paid
to American as the payments that are due under the applicable Purchase Orders
are received. For the avoidance of doubt, in connection with Customers that are
identified by American outside of the Territory, Licensor shall be obligated to
pay the commission to American if the System is sold within two (2) years after
the Customer is identified to Licensor by American.

Section 2.5 Purchase Orders. All purchase orders for System(s) (“Purchase
Orders”) shall be entered into by and between AK (or its designee) and the
ultimate purchaser of such System(s) (the “Purchaser”), although all Purchase
Orders shall be placed through Licensor and provide for the payment of a sales
commission to Licensor (except for the Systems sold for the Demonstration
Plant). Each Purchase Order shall include a set of representations and
warranties made by AK to the Purchaser which are consistent with those provided
by Licensor to American in Article 8 and a non-exclusive, irrevocable and
perpetual license (a “Use License”) for the Purchaser to (i) use, practice,
operate, maintain, repair and make Improvements to the System(s), (ii) purchase
the catalyst that is required for the operation of the System(s) from AK and/or
any Person that is authorized to manufacture and/or sell such catalyst by AK,
(iii) purchase components and spare parts for the System(s) from AK and/or any
Person that is authorized to manufacture and/or to sell such components and
spare parts and (iv) reproduce, modify and internally distribute copies of any
and all materials and information received by American from Licensor and/or AK
relating to the System(s), in whole or in part. In addition, if the Purchaser
sells or transfers any of the System(s) to any Person (a “Third Party
Purchaser”), the Purchaser shall be entitled to transfer its Use License to such
Third Party Purchaser and each Third Party Purchaser shall be entitled to
transfer such Use License to another Third Party Purchaser. Notwithstanding
anything to the contrary contained or implied in clauses (ii) or (iii) of this
Section 2.5, all Purchasers and all Third Party Purchasers shall be entitled to
procure components, spare parts and catalysts that

Execution Copy

 8

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

are commercially available from any Person. Further, if AK and the Persons
authorized to make spare parts and components that are not commercially
available are unable to timely supply the spare parts and components ordered by
a Purchaser or a Third Party Purchaser, such Purchaser or Third Party Purchaser
shall be authorized to purchase such spare parts and components from any other
Person and to make such spare parts and components itself.

ARTICLE 3 – ANNUAL PRICING; NO ROYALTIES

Section 3.1 Annual Pricing. Licensor, American and AK shall agree on a procedure
to establish the price, at the end of each November, for the following year, of
(i) Systems, (ii) the catalyst that is used with the Technology, (iii)
replacement/spare parts for Systems and (iv) the cost for AK or Licensor to
provide services on Systems or other engineering services in order to (a) ensure
that such prices are not increased inappropriately from year to year and (b) to
provide price certainty to American for the upcoming year in connection with its
sales and marketing efforts. The Parties are aware that the current price of a
KDV 500 includes a technology fee of [*****] and acknowledge that the minimum
technology fee to AK from the sale of a System in the future, as arrangements
are put in place by AK to broaden the manufacturing base and reduce the total
cost of the Systems will include a technology fee not to exceed [*****].
Licensor, American and AK shall use their best efforts to negotiate in good
faith and agree as soon as practicable to the terms of such procedure and any
other mechanisms that may be necessary or helpful to determine the pricing for
the Systems or any other items. Licensor shall provide American, prior to the
end of each November, with the updated pricing for the following year. Licensor
further agrees (and AK, by its execution of this Agreement in the space provided
below, agrees) that American’s Customers will not be charged more during any
year for a System than the lowest price that is paid by any other licensee of
Licensor or customer of AK for a comparable System in such year in the United
States.

Section 3.2 No Royalties. Neither American (or its Affiliates) nor any
Purchasers or Third Party Purchasers shall be required to pay royalties to
Licensor, AK, Global or any other Person in connection with the exercise by
American or its Affiliates of any of the license rights in the Technology
granted under this Agreement.

ARTICLE 4 – CERTAIN OBLIGATIONS OF THE PARTIES

Section 4.1 Supply of Information. Licensor shall supply American from time to
time with all information relating to the installation and operation of Systems
reasonably required or requested by American. Further, Licensor and/or AK shall
provide American with any revised or updated installation or operating manuals
or bulletins as soon as such materials are completed and available for
distribution.

Execution Copy

9

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

Section 4.2 Provision of Technical Assistance. Notwithstanding Section 4.1,
Licensor shall not have any obligation to provide any engineering services or
technical assistance regarding the Technology or the Systems under this
Agreement. Any such services and assistance may be provided under other
agreements with Licensor or with AK.

Section 4.3 Acknowledgment and Agreement. Licensor shall arrange for Dr.
Christian Koch to execute this Agreement in the space that is provided below, on
behalf of himself and in his capacity as the President of AK, to evidence (i)
their acknowledgement that they have reviewed this Agreement and agree to any
obligations on their parts, (ii) their consent to the terms of this Agreement
and (iii) their agreement for AK to enter into a substantially similar form of
license agreement with American if the rights of Licensor pursuant to or as
contemplated by the Rights Agreements are not supplemented to the extent
necessary to enable Licensor to grant all of the rights being granted to
American hereunder or if any such rights granted to Licensor are terminated for
any reason, such new license agreement to preserve American’s Full Rights and/or
Qualified Rights in the Territory.

ARTICLE 5 – EFFECTIVE DATE AND TERM

Section 5.1 Effective Date. This Agreement shall become effective on the date
that it has been signed by both of the Parties and by Dr. Christian Koch (the
“Effective Date”).

Section 5.2 Term of the Agreement. This Agreement shall continue in effect from
the Effective Date until July 1, 2028 unless it is terminated earlier by the
provisions hereof or by either Party in accordance with its rights hereunder.

ARTICLE 6 – INTELLECTUAL PROPERTY

Section 6.1 No Transfer of Ownership of the Technology. The Parties agree that
this Agreement shall not transfer the ownership of the Technology or any of the
Intellectual Property therein, and that American will not have any right, title
or interest in or to the Technology, except as expressly licensed to American
pursuant to this Agreement or any separate agreement.

Section 6.2 Improvements. All Improvements conceived, developed or acquired by
AK or Licensor during the term hereof shall be included under the license rights
granted herein. All such Improvements conceived, developed or acquired
exclusively by AK or Licensor shall remain the property of AK or Licensor,
respectively.

Execution Copy

10

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

ARTICLE 7 – INFRINGEMENT AND DESIGNATIONS

Section 7.1 Notice of Infringements. During the term hereof, Licensor and
American shall promptly notify each other in writing with respect to any claim
of infringement of any Patent or other right asserted against it by any Person
arising out of the exercise of the rights being granted hereunder.

Section 7.2 Indemnity for Infringement or Misappropriation. Licensor shall
indemnify and hold harmless American, its Affiliates, any Purchasers and Third
Party Purchasers (collectively, the “Indemnified Parties”) from any and all
claims of infringement or misappropriation and attendant damages and costs by
virtue of the exercise of the rights granted to an Indemnified Party hereunder
or under any Purchase Order. To secure the indemnity provided for in this
Section 7.2, the Indemnified Party shall: (i) provide notice to Licensor of the
claim giving rise to the liability as soon as reasonably practicable after
receiving a notice of the claim, it being agreed that any delay in providing
such notice to Licensor shall not relieve Licensor of its indemnity obligations
except to the extent it was prejudiced by such delay; and (ii) use reasonable
business efforts to cooperate fully with Licensor in defending the claim;
provided, however, that Licensor shall not enter into any settlement or
compromise creating any payment obligation, admission or other obligation on the
part of any Indemnified Party without such Indemnified Party’s prior written
consent. The Indemnified Parties shall permit Licensor to defend and compromise
such claim, but each Indemnified Party may employ its own counsel, at its own
expense, to assist Licensor with respect to any such claim. Notwithstanding the
foregoing, the Indemnified Parties shall not be entitled to indemnification
hereunder if the infringement is due to the Indemnified Party or its Affiliates:
(i) using the System in violation of the express written operating instructions
that are provided by AK if the subject claim would have been avoided but for
such unauthorized use; or (ii) modifying the System in a manner which is not
authorized by Licensor which actually causes such infringement if the subject
claim would have been avoided but for such modification.

Section 7.3 Use of Designations. If requested by Licensor in writing, American
shall, in accordance with the written instructions of Licensor, provide for any
System or any part of the Technology, legible statutory notice of any Patent,
the existence of the license herein granted and the identity of Licensor and/or
AK. Notwithstanding anything contained herein to the contrary, no rights are
being granted by either Party to the other regarding their respective trade
names or trademarks.

Section 7.4 Limitation of Liability. The Parties expressly waive any claims
against each other and their respective Affiliates for indirect, special,
non-compensatory, incidental, punitive, exemplary or consequential damages of
any type, whether arising in contract or tort (including negligence, whether
sole, joint or concurrent or strict liability), arising out of or relating to
this Agreement or a breach hereof; provided, however, that this provision shall
not waive any claims that the Parties may have under any other agreements
entered into between the Parties. The limitations on liability and the remedies
set forth in this Agreement have been expressly bargained for by the Parties and
reflect the knowing allocation of the risks inherent in this Agreement between
the Parties.

Execution Copy

 11

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

ARTICLE 8 – REPRESENTATIONS AND WARRANTIES

Section 8.1 Party Representations. As of the Effective Date, each Party
represents and warrants to the other Party that:

     (a) It is duly organized and validly existing and, where applicable, is in
good standing under the laws of the jurisdiction of its formation and it has all
requisite power and authority to enter into and perform its obligations under
this Agreement;

     (b) The execution, delivery and performance of this Agreement have been
authorized and approved by its Board of Directors or Managers, as the case may
be, and do not and will not (i) violate any law, rule, regulation, order, decree
or permit which is applicable to it or (ii) violate its organizational documents
or any agreement to which it is a party;

     (c) This Agreement is a legal and binding obligation of such Party,
enforceable against such Party in accordance with its terms, except to the
extent enforceability is modified by bankruptcy, reorganization and other
similar laws affecting the rights of creditors generally and by general
principles of equity; and

     (d) There is no litigation pending or, to the best of its knowledge,
threatened to which such Party, its parent or any of its subsidiaries is a party
that, if adversely determined, would have a material adverse effect on the
financial condition, prospects or business of such Party or its ability to
perform its obligations under this Agreement.

Section 8.2 Licensor Representations Regarding the Technology. As of the
Effective Date, Licensor represents and warrants to American, its Affiliates and
each Purchaser and Third Party Purchaser that:

     (a) A list of all relevant Patents as of the Effective Date is set forth in
Exhibit 3 attached hereto and all such Patents are current and valid as of the
Effective Date with any and all required fees to maintain the same having been
paid;

     (b) Licensor has licensed or otherwise has or otherwise will secure the
rights in and to the existing and future Technology, including Intellectual
Property, necessary for Licensor to grant to American the rights being granted
in this Agreement, and there are no rights, options or other contractual
obligations on the part of AK, Dr. Christian Koch of any other Person that would
result in such Technology, including Intellectual Property, no longer being
owned by or licensed to AK or licensed by Licensor, and AK shall maintain,
prosecute and defend (or cause any other Person that owns any Patents to
maintain, prosecute and defend) all Patents and pay all fees in connection
therewith;

Execution Copy

12

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

     (c) The Technology, including Intellectual Property, does not use or
include or rely on any third party intellectual property and no third party owns
any rights, including intellectual property rights, necessary to American’s
exercise of any of its rights under this Agreement that have not been licensed
to AK;

     (d) Except for any rights granted to Covanta or Global, no rights have been
provided to, or authorized for, any Person to exercise any rights in, the
Technology, including the Intellectual Property, which are inconsistent with the
rights granted to American hereunder;

     (e) The Technology as currently used by AK and as planned to be used by
Licensor and American in accordance with the terms of this Agreement, does not
infringe, misappropriate or otherwise violate any patent, copyright, trademark,
trade secret or other proprietary or intellectual property right of any Person,
and AK and/or Licensor have not received, and to its knowledge does not know of
any facts that could give rise to, any charge, complaint, claim, demand, notice
or other communication (i) alleging any such infringement, misappropriation or
other violation, (ii) requesting that AK and/or Licensor take a license from any
Person or (iii) challenging the validity or enforceability of the Intellectual
Property. AK and/or Licensor has no knowledge of any current or threatened
infringement, misappropriation or other violation by any Person of the
Intellectual Property, and AK and/or Licensor has not, and has no knowledge of
any facts that would require that there be, sent or otherwise communicated to
any Person any charge, complaint, claim, demand or notice asserting
infringement, misappropriation or other violation of any of any such
Intellectual Property; and

     (f) Licensor has provided American with a true and correct copy of the
Rights Agreements and there has not been any amendment to the Rights Agreements
since they were executed. Licensor shall provide American with a true and
correct copy of any amendments made to the Rights Agreements during the term
hereof and a copy of any additional agreements entered into by Licensor with AK
or Dr. Christian Koch regarding the rights of Licensor with respect to the
Technology. Licensor shall provide American with a copy of any default notice or
any similar communications received by Licensor from AK during the term hereof
and provide American with updates from time to time regarding the resolution of
any such termination notice. Licensor shall not agree to or make any amendment
to any of the Rights Agreements or enter into any other agreements regarding its
rights to the Technology that would reduce or affect any of American’s rights
under this Agreement.

ARTICLE 9 – RESOLUTION OF DISPUTES

Section 9.1 Dispute Resolution. The Parties agree to cooperate with each other
in good faith to try to resolve any controversy or dispute between them arising
under this Agreement (each a “Dispute”) in accordance with the following
procedures:

     (a) If a Dispute cannot be resolved informally, such Dispute shall
initially be referred, through written notice by one Party to the other Party,
to a meeting of senior

Execution Copy

 13

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

management representatives of the Parties. The senior management representatives
will meet to resolve the Dispute within fifteen (15) days following presentation
of the matter to them.

     (b) If the Dispute cannot be resolved pursuant to Section 9.1(a), the Chief
Executive Officers of the Parties shall meet to resolve the Dispute within
fifteen (15) days following the conclusion of the consideration of the Dispute
under Section 9.1(a) .

     (c) If the matter is not resolved within thirty (30) days of the written
notice in Section 9.1(a), either Party may submit the Dispute to arbitration by
submitting a Request for Arbitration pursuant to Article 4 of the Rules of
Arbitration of the ICC or such equivalent arbitration rules of the ICC then in
effect (the “ICC Rules”), provided that nothing in this Agreement shall prevent
or delay either Party from applying for interim or conservatory measures
pursuant to Article 23 of the ICC Rules.

Section 9.2 Arbitration of Unresolved Disputes.

     (a) All Disputes arising out of or in connection with this Agreement that
are not resolved in accordance with the provisions of Section 9.1 shall be
finally settled under the ICC Rules by binding arbitration conducted in the
English language and held in London, England before a panel of three (3)
arbitrators. Notwithstanding anything to the contrary in the ICC Rules, the
following procedures shall apply for the appointment of the three (3)
arbitrators. Each Party shall appoint one (1) arbitrator, obtain its appointee’s
acceptance of such appointment and deliver written notification of such
appointment and acceptance to the other Party within thirty (30) days from the
date that the Dispute was submitted to arbitration. If a Party fails to deliver
written notification of its appointment of an arbitrator and his/her acceptance
within the time period provided in this Section 9.2, then such arbitrator shall
be appointed by the ICC in accordance with the ICC Rules and be deemed a
Party-appointed arbitrator for all purposes hereof. The first two arbitrators so
selected shall select the third arbitrator (who shall act as chairman of the
arbitration proceedings), prior to the thirtieth (30th) day following the
appointment of the second Party-appointed arbitrator. If the Party-appointed
arbitrators are unable to select a neutral arbitrator, they shall jointly submit
a list of four names (two each) to the ICC, which shall select the third
arbitrator from the list submitted to it.

     (b) No arbitrator shall be a past or present employee or agent of, or
consultant or counsel to, a Party or any Affiliate of a Party, unless such
restriction has been waived in writing by the other Party to the proceeding.

     (c) The substantive law governing the Dispute shall be the laws of the
State of New York.

     (d) The arbitrators shall have the sole power and authority to determine
the arbitrability of any Dispute arising under or relating to this Agreement or
the subject matter hereof. Subject to any other relevant limitations set forth
elsewhere herein, the arbitrators will have the power to award any type of
relief that is just and appropriate in

Execution Copy

14

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

the arbitrators’ discretion, including compensatory damages, injunctive orders,
orders for specific performances and declarations of rights.

     (e) The arbitrators shall not have power, however, to award punitive,
consequential, exemplary or treble damages or any other type of relief in the
nature of a penalty, and the Parties hereby expressly waive any right they might
otherwise have to such relief. THE PARTIES HEREBY WAIVE ALL RIGHTS TO A TRIAL BY
JURY WITH RESPECT TO ANY DISPUTE ARISING OUT OF OR RELATING TO THIS AGREEMENT.

Section 9.3 Finality; Enforcement. Any decision or award of a majority of an
arbitral panel, as applicable, shall be final and binding upon the Parties. Each
Party agrees that the arbitral award may be enforced against it or its assets
wherever they may be found and that a judgment upon the arbitral award may be
entered in any court having jurisdiction thereof. The Parties hereby waive any
right to appeal or to review of the decision or the award of an arbitral panel
by any court or tribunal and also waive any objections to the enforcement of
such decision or award.

Section 9.4 Costs. The costs of arbitration shall be paid in accordance with the
decision of the arbitral panel pursuant to the ICC Rules.

Section 9.5 Continuing Performance Obligations. The existence of any Dispute or
the pendency of the Dispute resolution procedures set forth herein will not
relieve or excuse a Party from its ongoing duties and obligations under this
Agreement, and the Parties shall nevertheless proceed with the performance of
this Agreement in accordance with the terms hereof.

ARTICLE 10 – TERMINATION

Section 10.1 Termination Rights. This Agreement may be terminated by either
Party in the case of the failure of the other Party to fulfill any of its
material obligations hereunder (a “Default”) on ninety (90) days’ prior written
notice to the Party in Default, such notice to specify the performance failure
of such Party.

Section 10.2 Cure Rights. Notwithstanding anything contained herein to the
contrary, a Party that is in Default shall be entitled to cure such Default by
satisfying its performance obligation prior to the end of such ninety (90) day
period. Furthermore, if such Party is diligently proceeding to cure such Default
but such cure cannot be accomplished within such ninety (90) day period, the
Party in Default shall be given up to an additional sixty (60) days to cure the
Default so long as such Party continues to diligently pursue curing the Default.
If the Default is cured by the Party that is in Default prior to the end of the
cure period, then the notice of termination shall be null and void. If a Party
fails to cure a Default, then this Agreement shall terminate on the date set
forth in the notice of Default, but in no event prior to ninety (90) days
following the issuance of such notice of Default.

Execution Copy

15

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

Section 10.3 Right to Retain the License. Notwithstanding anything contained
herein to the contrary, if Licensor is in Default for a failure to perform any
material obligation hereunder, American shall retain all the license rights and
other rights granted to American hereunder, without any obligation to purchase
any System through Licensor. In such case, American shall place all Purchase
Orders through AK.

Section 10.4 Termination by Licensor. If Licensor terminates this Agreement
based on a failure of American to fulfill any of its material obligations
hereunder, American shall not be relieved of the limitations and restrictions
imposed by this Agreement upon the use or dissemination of the Technology and/or
the Systems which is not at such time in the public domain; and that for
installed Systems, American shall retain all the license rights and other rights
granted to American hereunder.

ARTICLE 11 – GENERAL PROVISIONS

Section 11.1 Expenses. Except as is otherwise expressly provided in this
Agreement, each Party will bear its respective expenses incurred in connection
with the preparation, execution and performance of this Agreement.

Section 11.2 Confidentiality. The Parties agree to maintain the confidentiality
of this Agreement and the terms and conditions hereof. Any public announcements
or similar publicity with respect to this Agreement shall be issued at such time
and in such manner as the parties shall jointly determine. Notwithstanding the
foregoing, each Party (and its Affiliates) shall have the right to make all such
disclosures as required by applicable law or by any governmental body, including
any stock exchange or securities market to whose regulations or disclosure
requirements a Party is subject, without the consent of the other Party hereto;
provided, however, that in the event of any such required disclosure, the
disclosing Party (and its Affiliates), to the extent reasonably practicable,
shall provide the other Party with advance notice of any such disclosure and an
opportunity to comment thereon. The parties acknowledge that it is their intent
to limit, to the fullest extent possible, any publicity regarding their joint
cooperation during the Interim Period, it being recognized, however, that
American will need to contact public officials in connection with securing
permits or other approvals for the Demonstration Plant. In such regard, American
will undertake to obtain assurances of confidentiality from such public
officials, but disclosures may nevertheless result.

Section 11.3 Notices. All notices, consents, waivers and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (i) delivered by hand (with written confirmation of receipt), (ii)
sent by telecopier (with written confirmation of receipt), provided that a copy
is mailed by registered mail, return receipt requested, or (iii) when received
by the addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and telecopier
numbers set forth below (or to such other addresses and telecopier numbers as a
party may designate by notice to the other parties):

Execution Copy

16

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

Licensor:

AlphaKat Global Energy GmbH
Schulstrasse 8
96155 Buttenheim, Germany
Attention: Chief Executive Officer
Facsimile: +49-9545-950325

American:

945 Ellington Lane
Pasadena, CA 91105, USA
Attention: Bruce I. Drucker
Facsimile: +1-815-361-9052

Section 11.4 Waiver. Neither the failure nor any delay by either Party in
exercising any right, power or privilege under this Agreement shall operate as a
waiver of such right, power or privilege, and no single or partial exercise of
any such right, power or privilege will preclude any other or further exercise
of such right, power or privilege or the exercise of any other right, power or
privilege. To the maximum extent permitted by applicable law, (i) no claim or
right arising out of this Agreement can be discharged by one Party, in whole or
in part, by a waiver or renunciation of the claim or right unless in a writing
signed by the other Party, (ii) no waiver that may be given by a Party will be
applicable except in the specific instance for which it is given and (iii) no
notice to or demand on one Party will be deemed to be a waiver of any obligation
of such Party or of the right of the Party giving such notice or demand to take
further action without notice or demand as provided in this Agreement.

Section 11.5 Entire Agreement and Modification. This Agreement supersedes all
prior agreements between the Parties with respect to its subject matter and
constitutes a complete and exclusive statement of the terms of the agreement
between the Parties with respect to its subject matter. This Agreement may not
be amended except by a written agreement executed by the Party to be charged
with the amendment.

Section 11.6 Assignment. Neither Party may assign its rights under this
Agreement, in whole or in part, without the prior written consent of the other
Party, which consent shall not be unreasonably withheld or delayed, except that
each Party may make an assignment of this Agreement to an Affiliate (so long as
such Party remains liable for its obligations hereunder following such
assignment) and each Party may make a collateral assignment of its rights
hereunder to one or more lender(s) in connection with the financing being
arranged by such Party. In the case of a collateral assignment by one Party to
one or more lenders, the other Party shall, if requested to so, negotiate the
terms of a consent to assignment in good faith and enter into such consent
without delay. Notwithstanding the foregoing, Licensor may withhold its consent
in the case of a proposed assignment to any Person that is a Competitor of
Licensor.

Execution Copy

17

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

Section 11.7 Severability. If any provision of this Agreement is held to be
invalid, illegal or unenforceable by any court of competent jurisdiction, the
other provisions of this Agreement will remain in full force and effect. Any
provision of this Agreement held invalid, illegal or unenforceable only in part
or degree will remain in full force and effect to the extent not held invalid,
illegal or unenforceable.

Section 11.8 Governing Law. This Agreement will be governed by, and construed in
accordance with the laws of, the State of New York without regard to its
conflicts of law (other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law).

Section 11.9 No Power of Representation. Neither Party shall have the authority
or right under this Agreement to, nor shall either Party hold itself out as
having the authority or right under this Agreement to, (i) assume, create or
undertake any obligation of any kind whatsoever, express or implied, on behalf
of or in the name of the other Party without the express prior written consent
of such other Party or (ii) accept service of any legal process addressed to or
intended for such other Party.

Section 11.10 No Partnership. Nothing in this Agreement shall be construed as
creating a partnership, association, joint venture or any other legal entity
between the Parties (including their Affiliates), nor a fiduciary relationship
between the Parties (including their Affiliates).

Section 11.11 No Third Party Beneficiaries. No provision of this Agreement is
intended or is to be construed to confer upon any Person, other than the Parties
and their respective Affiliates and successors and permitted assigns, any rights
or remedies under or by reason of this Agreement, except for all Purchasers and
Third Party Purchasers to the extent provided for in Section 2.5.

Section 11.12 Counterparts and Facsimile Signatures. This Agreement, and any
other agreement, instrument, certificate of other documents desirable to be
executed and delivered in order to consummate the Contemplated Transactions, may
be executed in one or more counterparts, each of which will be deemed to be an
original copy of this Agreement and all of which, when taken together, will be
deemed to constitute one and the same agreement. Any such document may be
executed by facsimile signature. The signatures below of American and Licensor
also serve to state their agreement and position as parties to the
“Acknowledgement and Agreement” which is being signed below by Dr. Christian
Koch and AK.

[Signature page follows]

Execution Copy

18

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

  ALPHAKAT - GLOBAL ENERGY GMBH                     By: /s/ Yossi Raz     Yossi
Raz, Chief Executive Officer     Date: February 6, 2008                 AMERICAN
RENEWABLE     DIESEL, LLC                     By: /s/ Bruce I. Drucker     Bruce
I. Drucker, Chief Executive Officer     Date: February 6, 2008

Acknowledgment and Agreement:

Dr. Christian Koch, in his capacity as President of AK and his individual
capacity hereby, as signed below, acknowledges he has reviewed this License
Agreement in its entirety and agrees to all of the terms hereof and confirms
that the representations and warranties that are made in Section 8.2 are true
and correct.

AK owns or has sufficient rights, and has granted Licensor sufficient rights, to
allow Covanta to exercise the rights granted under the License Agreement. If for
any reason the rights granted to Covanta by Licensor are not sufficient to allow
Covanta to exercise its rights under the License Agreement, Dr. Christian Koch
or AK shall convey or cause to be conveyed any and all further rights needed by
AK or Licensor to permit Covanta to exercise such rights under the License
Agreement. If the rights granted or to be granted to Licensor are terminated for
any reason or if Licensor ceases to exist, AK shall enter into a substantially
similar form of license agreement with American, such new license agreement to
preserve the Full Rights and/or the Qualified Rights granted to American in the
Territory. Dr. Christian Koch agrees that he will cause AK to perform its
obligations hereunder.

All capitalized terms herein have the meanings given in the License Agreement.

By: /s/ Dr. Christian Koch
       Dr. Christian Koch
       Date: February 6, 2008

Execution Copy

19

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

EXHIBIT 1 – COVANTA LICENSE AGREEMENT

 

 

 

 

 

 

 

Execution Copy

20

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

EXHIBIT 2 – RIGHTS AGREEMENTS

Terms of Agreement dated May 2, 2007
Shareholders’ Agreement dated July 10, 2007
Articles of Association of Licensee dated November 14, 2007 and November 22,
2007

Execution Copy

 21

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------

EXHIBIT 3 – LIST OF PATENTS

 

 

 

 

Execution Copy

 22

REDACTED. CONFIDENTIAL TREATMENT REQUESTED

--------------------------------------------------------------------------------